Citation Nr: 0101904	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-11 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of left 
upper arm shell fragment wounds (SFWs).  

2.  Entitlement to service connection for residuals of right 
upper arm SFWs.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to a rating in excess of 10 percent for right 
leg SFW residual scarring.  

5.  Entitlement to a compensable rating for left thigh SFW 
residual scarring.  

6.  Entitlement to a compensable rating for left axilla SFW 
residual scarring.  

7.  Entitlement to a compensable rating for hemorrhoids.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active duty from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which denied the claims on appeal.  The Board 
observes that the veteran had also increased ratings for all 
of his service-connected disorders, which include residuals 
of malaria, rated noncompensable, and postoperative residuals 
of scarring for obstruction of the ureterovesical junction 
with left cystostomy, rated 10 percent disabling.  These 
claims were denied by a September 1999 rating.  The veteran 
did not file a notice of disagreement on these issues.  An 
appeal as to the RO's denial of service connection for PTSD 
was withdrawn by the veteran in writing in July 2000.  There 
is also information on file indicating that the veteran seeks 
a total rating based on individual unemployability due to 
service-connected disabilities.  This matter has not yet been 
fully adjudicated by the RO.  It is referred to the RO for 
initial consideration.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Accordingly, a remand is required.  

The veteran's service records document that during service he 
sustained combat injuries, including a through and SFW of the 
right leg and penetrating SFWs of the left groin, left 
axilla, and left thigh.  Service medical records (SMRs) are 
negative for injuries of the upper arms.  The veteran has 
testified that he sustained such injuries and has retained 
shrapnel in the arms.
It is well established in the record (note the SFWs) that the 
veteran was exposed to acoustic trauma in service.  
Audiometric testing at Cook County Hospital in September 1995 
revealed a bilateral hearing loss by VA standards.  VA 
audiometry in December 1998 was considered inconsistent with 
the Cook County Hospital audiometry results.  Further testing 
was recommended, but was not conducted.  

On VA examination in May 1970 the veteran reported seeing a 
private physician that year.  Records from such physician are 
not on file; nor does it appear that there has been any 
attempt to obtain such records.  

The majority of private and VA records on file concern only 
the time since 1995 (the Board notes that the veteran 
sustained a left humeral fracture in March 1995 when, as a 
pedestrian, he was struck by a vehicle).  VA outpatient 
treatment records of 1992, 1993, and 1994 contain no 
pertinent information.  However, it should be clarified 
whether the veteran received any VA treatment prior to 1992 
or any private treatment prior to 1995 (other than the 
private physician noted above).  

At the 1999 RO hearing the veteran testified that he had 
received a Workman's Compensation award stemming from his 
March 1995 on-the-job injury.  Medical records on which the 
award was based might be critical in determining whether 
certain disability is/or is not service related.  An X-ray on 
March 19, 1995 revealed a finding of an "[o]ld bullet 
fragment demonstrated in the proximal diaphysis" of the left 
humerus.  X-rays in conjunction with VA examination in 
December 1998 disclosed "osteosclerosis of bilateral 
proximal ends of humerus, bone island vs mets" and it is 
unclear whether the abbreviation "mets" was intended to 
mean that there are retained metallic fragments in each 
humerus.  This should be clarified.  

Although the veteran's service representative submitted 
copies of records used in conjunction with the veteran's July 
1999 award of Social Security disability benefits, it should 
be clarified whether all such records have been obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and addresses 
of all medical care providers who treated the 
veteran for SFW residuals, hearing loss, or 
hemorrhoids since his discharge from military 
service.   The RO should secure records of all 
such treatment not already on file.  

2.  The RO should obtain from the Social Security 
Administration the records not already on file 
pertaining to the appellant's claim for Social 
Security disability benefits, including the 
medical records relied upon concerning that 
claim.

3.  The RO should obtain all records pertaining 
to the veteran's claim and award of any Workman's 
Compensation benefits stemming from his on-the-
job injury in March 1995.  The veteran should 
provide any necessary assistance in this matter.  

4.  The veteran should be afforded a VA 
otolaryngologic evaluation, with audiometric 
studies, to determine the nature and probable 
etiology of any current hearing loss.  The 
veteran's claims folder must be reviewed by the 
examiner in conjunction with the examination.  
The examiner should render opinions regarding 
whether the veteran now has hearing loss in 
either/or both ear(s) and, if so, whether it is 
at least as likely as not that any current 
hearing loss is related to the veteran's 
documented acoustic trauma in service.  The 
rationale for any opinion(s) should be stated in 
the evaluation report. 

5.  The veteran should be afforded a VA 
examination to determine whether he has any 
residuals (specifically including scars) of SFWs 
of the upper arms.  His claims folder must be 
reviewed by the examiner in conjunction with the 
examination.  It should be conclusively 
established whether or not he has any retained 
shrapnel in either arm.  Any studies (e.g. X-
rays) needed to make these determinations should 
be done.  

6.  The veteran should be afforded a VA 
examination to determine the current severity of 
his SFWs of the right leg, left thigh, and left 
axilla.  The examiner should determine whether 
any affected muscles exhibit (1) pain on motion 
or on use, or both, (2) excess fatigability with 
use; (3) incoordination; (4) weakened movement 
with or against gravity (including varying 
resistance).  If possible, these determinations 
should be expressed in terms of degrees of 
additional range of motion lost, if any, due to 
pain with use, weakened movement, excess 
fatigability, or incoordination.  

The examiner should also elicit a history of the 
frequency of flare-ups, if any, how long they 
last, precipitating factors of flare-ups, and 
what alleviates them.  The examiner should 
express an opinion as to whether there are 
additional limits on functional ability during 
flare-ups (if described by the veteran) and, if 
feasible, express this in terms of additional 
degrees of limitation of motion during the flare-
ups.  If not feasible, the reason(s) should be 
stated.  All of the veteran's subjective 
complaints and all objective findings should be 
legibly recorded in detail.  All indicated tests 
and studies should be conducted.  The veteran's 
claims folder must be reviewed by the examiner in 
conjunction with the examination.  

7.  The veteran should be afforded a VA 
proctology examination to determine the current 
severity of his hemorrhoids.  His claims folder 
should be reviewed by the examiner in conjunction 
with the examination.  All indicated tests and 
studies should be done.  All findings should be 
reported in detail.  

8.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in light 
of the changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal guidance 
that is subsequently provided by VA, including, 
among other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently 
issued also should be considered.  Then the RO 
should review the issues on appeal.  If the 
benefits sought remain denied, the appellant and 
his representative, should be provided with an 
appropriate supplemental statement of the case, 
and given adequate opportunity to respond.  

The case should be then returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  The veteran is on notice that at least in part the 
purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Pursuant to 38 C.F.R. § 3.655, 
failure to report for a scheduled VA examination may result 
in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


